Order entered June 26, 2013




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-11-01728-CV

                            IN THE INTEREST OF S.N.Z., A CHILD

                        On Appeal from the 417th Judicial District Court
                                     Collin County, Texas
                             Trial Court Cause No. 417-50064-06

                                             ORDER
          On May 30, 2013, we abated this appeal and ordered the trial court to file a supplemental

clerk’s record containing the trial court’s written findings of fact and conclusions of law that

state the specific reasons for why the periods of possession ordered by the trial court varied from

the Standard Possession Order. The trial court complied with this order, and we are now in

receipt of those findings of fact and conclusions of law. Accordingly, we REINSTATE this

appeal.

          Appellant Teri Lynn Zeiler may file a supplemental brief challenging these findings of

fact and conclusions of law with this Court no later than 5:00 p.m., July 26, 2013. Appellees

Todd and Kari Zeiler may file a responsive brief, which must be filed within THIRTY DAYS of

the date appellant files her supplemental brief.


                                                        /s/   ELIZABETH LANG-MIERS
                                                              PRESIDING JUSTICE